Judgment, Supreme Court, New York County, entered July 13, 1978 dismissing petitioner-appellant’s writ of habeas corpus challenging extradition of Whitney Chase to the Commonwealth of Massachusetts is reversed, on the law, and the writ is granted, without costs. Earlier we stayed execution of the extradition warrant to afford the Commonwealth an opportunity to specify the week when Chase is claimed to have committed the crime giving rise to the warrant. (People ex rel. Friedman v Commissioner of N. Y. City Dept, of Correction, 66 AD2d 689.) *856Respondent District Attorney having reported that the Commonwealth of Massachusetts is unable to so specify, the warrant of extradition must be vacated. Concur—Murphy, P. J., Fein, Markewich and Yesawich, JJ.